REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In claims 1 and 17, the claim limitations first engaging unit that is engageable, second engaging unit that is engageable, first engaged portion, and second engaged portion are interpreted under 35 U.S.C. 112(f), as noted in the Office action mailed 2/17/2022. The prior art does not disclose the structure corresponding to these claim limitations, or equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments with respect to claim interpretation have been fully considered but they are not persuasive. Applicant disagrees that the terms "first/second engaging unit" and "engaged portion" in claims 1 and 17, and "first/second slide member" and "first/second support member" in claims 5 and 6 “are to be interpreted under 35 U.S.C. § 112(f) because these terms connote sufficient structure.” 
The examiner respectfully disagrees. Applicant has merely provided a conclusory statement, arguing “these terms connote sufficient structure,” without any evidence any of the identified claim limitations include terms connoting structure sufficient to perform the associated function.
The limitation first/second engaging unit that is engageable with a first/second engaged portion is equivalent to “means for engaging with a first/second engaged portion”. The term “unit” is a generic placeholder. The term “engaging” in front of “unit” denotes function, i.e. “for engaging”. The phrase “that is engageable with a first/second engaged portion” likewise denotes function, i.e. “for engaging a first/second engaged portion”. Therefore this limitations is deemed properly interpreted under 35 U.S.C. 112(f).
The limitation first/second engaged portion is equivalent to “means for being engaged”. The term “portion” is here a generic placeholder, because it could be replaced with terms such as “element”, “member”, “feature”, “means” etc. The term “engaged” denotes function, it being understood, based on the specification, to mean “to be engaged”, as engaged portion 424, 424a is intended to be engaged by engaging pins of the engaging unit. Nothing in the limitation “engaged portion” suggest any structure that can perform the function of being engaged by the corresponding engaging unit. Therefore this limitations is deemed properly interpreted under 35 U.S.C. 112(f).
The limitation first/second support member configured to support the first/second slide member is equivalent to “means for supporting the first/second slide member”. The term “member” is a generic placeholder. The term “support” in front of “member” merely connotes function, i.e. “for supporting”.  The phrase “configured to support the first/second slide member” likewise denotes function, i.e. “for supporting the first/second slide member”. The term “support” does not have a specific meaning in the art, and does not suggest anything about the structure performing the function. Therefore this limitations is deemed properly interpreted under 35 U.S.C. 112(f).
Regarding the limitation the first/second slide member configured to move rectilinearly the first/second engaging pin the claim interpretation has been reconsidered and is no longer interpreted under 35 U.S.C. 112(f) because the term “slide” is deemed to connote structure sufficient to perform the function of moving rectilinearly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729